Citation Nr: 1404396	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-50 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant had Army National Guard service from November 1983 to March 1996, with a period of active duty for training (ACDUTRA) from January 1984 to July 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

While the RO has considered submissions subsequent to the November 2006 rating decision as claims to reopen, the record shows that they were received within a year following prior adjudication, requiring readjudication.  Notably, October 2007 and July 2008 rating decisions appear to have also readjudicated this matter de novo.  Regardless, the appellant is not prejudiced by the Board affording him a broader scope of review. 


FINDING OF FACT

The appellant is not shown to have sustained a low back injury during active military service (Federalized period of National Guard service, ACDUTRA), and his current back disability is not shown to have been incurred or aggravated in line of duty during a qualifying period of service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).    




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  August 2006, June 2007, May 2008, February 2009, and October 2012 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The appellant's service treatment records (STRs) and pertinent post-service treatment records have been secured.  A review of the record indicates that the appellant was awarded Social Security Administration (SSA) disability benefits (for disability which had onset in October 2003).  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the appellant substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Here, the dispositive question is whether or not the appellant was serving on qualifying (i.e., federalized active duty) service when the injury that is alleged to have caused the disability at issue occurred.  The Board finds that SSA records pertaining to an award of disability benefits effective some 12 years later would not be pertinent to this question, and that a remand to secure such records would serve no useful purpose.

The RO did not arrange for a VA examination/opinion as to the claim of service connection for a low back disability decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting the appellant's low back disability may be related to a period of active duty service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24).

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Hence, for the appellant's service in the National Guard only periods of federalized service are qualifying service for the purpose of VA compensation benefits.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The appellant alleges that he was in a period of federalized ACDUTRA in February 1991 when he injured his lower back and was seen for treatment, and that his current low back disability is related to such injury.  

The appellant's STRs are generally silent for complaints, treatment, or diagnoses related to the back, except for a February 19, 1991 sick slip noting back pains.  On September 1992 periodic examination, the spine was normal on clinical evaluation.

Service personnel records, including a DD Form 214, reflect that the appellant served in the National Guard from November 1983 to March 1996 and had a period of active duty for training from January 1984 to July 1984.  The RO requested verification of the appellant's military service.  In August 2006, it was certified that the appellant's only period of active duty was from January 1984 to July 1984.

The appellant submitted a certificate of training dated in February 1991, which noted that he successfully completed 80 hours of operational training.  He also submitted a treatment record dated in February 1991 noting back pain for 6 days.

An October 2003 private radiology report from Temple University Hospital notes there were minimal degenerative changes in the appellant's lumbosacral spine.
Private treatment records from Dr. R.K. dated from February 2004 reflect ongoing complaints of low back pain.  In February 2004, Dr. R.K. noted an impression of lumbosacral radiculopathy, lumbar disc injury, and myofascial pain disorder.  He opined that the appellant "remains symptomatic as a result of injuries sustained October 8, 2003."  A January 2005 record noted back and leg pain following a work injury in October 2003.  A February 2005 record notes that an electromyographic study reconfirmed evidence of radiculopathy on the left side and spasm in the paralumbar area.  In April 2005, "chronic lumbosacral radiculopathy, work disability" was diagnosed.

A report of an initial neurosurgical consultation report in March 2007 notes complaints of low back pain and that a lumbar spine MRI showed disc herniation.  An April 2007 record notes an assessment of lumbar radiculopathy and chronic low back pain.

In July 2007, a fellow comrade submitted a statement indicating he witnessed the appellant injure his back at annual training in February 1991.  The appellant also submitted a statement in July 2007, indicating that he initially injured his back in February 1991 and then reinjured his back in October 2003 while performing a housekeeping job.

In May 2008, the RO advised the appellant to submit evidence showing his low back disability existed from military service to the present.  He did not respond.

In January 2009, the RO again advised the appellant to submit evidence showing his low back disability existed from military service to the present.  In February 2009, the appellant stated that while in service, he worked as a machinist on heavy-duty equipment and it was during that time that he acquired intense back pains due to repeated lifting of 50-gallon drums of fuel.  He stated that because of his back pain, he was unable to join his unit in combat.

In May 2009, the appellant submitted a lumbar spine MRI report, which notes findings of multi-level degenerative changes and a stable Tarlov's cyst at S3.

In January 2010, the appellant stated that he injured his back on active duty in February 1991 and was ordered to continue regular duties while experiencing "this pain injury."  He further stated that his more recent back injury at Temple University reflects that his current degenerative disc disease was made symptomatic by trauma (lifting heavy equipment).  He again submitted a copy of a February 1991 record showing back pain for 6 days.

In January 2012, the appellant stated that he injured his back falling from a fuel truck in February 1991 (and lifting 50 gallon drums of fuel).

At the October 2013 hearing, the appellant testified that he injured his back while on active duty in February 1991.  He submitted (with a waiver of RO initial consideration) a December 2011 private MRI report from Mercy Philadelphia Hospital showing multilevel degenerative disease of the lumbar spine with resultant central spinal stenosis neuroforaminal encroachment.

Because the appellant seeks to establish service connection for the claimed low back disability based on his National Guard service, the threshold question is whether or not the service in question was "federalized" service, qualifying for VA compensation benefits.

The appellant alleges that he was in a federalized period of ACDUTRA in February 1991 when he sustained back injury requiring treatment.  A February 1991 record shows onset of back pain 6 days prior; however, this record does not have any information as to whether this was during a period of active duty or not.  The appellant also submitted a training certificate dated in February 1991 showing he completed 80 hours of training; there is no information as to when the 80 hours took place.  As for the buddy statement stating that he witnessed the appellant injure his back in February 1991, this statement is also insufficient to establish that the appellant sustained an injury during active duty service.  The buddy has not presented anything establishing his qualification to certify that the appellant was serving on federalized service.  Significantly, a service department finding as to the fact of service in the United States Armed Forces is, by regulation (38 C.F.R. § 3.203) , binding upon VA for purposes of establishing entitlement to benefits.  Duro v. Derwinski, 2 Vet. App. 530 (1993).  The Board observes that the service department has certified that the appellant's only period of active duty (i.e., federalized duty) was from January 1984 to July 1984.  This information is consistent with the appellant's service personnel records.

It is neither shown nor alleged that the appellant sustained a back injury during his service from January to July 1984, his only period of federalized (qualifying for VA compensation benefits) service.  As any February 1991 service is not shown to have been qualifying service for compensation benefits, the analysis does not need to proceed to whether or not a current back disability is related to an event in February 1991 (Notably, the record suggests otherwise).  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.
 

ORDER

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


